Per Curiam,
These appeals involve identical points; they were presented together and will be so disposed of here.
The two opinions of Judge Henderson, in Staples v. Public Service Commission, 79 Pa. Superior Ct. 6, and Borough of White Haven v. Public Service Commission, 80 Pa. Superior Ct. 536, sufficiently cover all the points in controversy, and, after studying the arguments of counsel for complainants, we think that nothing can be profitably added to what has already been so well stated by the Superior Court.
The judgments are affirmed.